Name: Commission Regulation (EEC) No 2985/89 of 2 October 1989 introducing retrospective Community surveillance of imports of certain textile products originating in Tunisia or Morocco
 Type: Regulation
 Subject Matter: Africa;  tariff policy;  leather and textile industries
 Date Published: nan

 4. 10 . 89 Official Journal of the European Communities No L 286/5 COMMISSION REGULATION (EEC) No 2985/89 of 2 October 1989 introducing retrospective Community surveillance of imports of certain textile products originating in Tunisia or Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to . Council Regulation (EEC) No 288/82 of 5 February 1 982 on common rules for imports ('), as last amended by Regulation (EEC) No 2429/89 (2), and in particular Articles 10 and 14 thereof, After consulting the Committee set up by Article 5 of that Regulation, Whereas Commission Regulation (EEC) No 2417/82 (3), as amended by Regulation (EEC) No 1568/87 (4), subjecting imports of certain textile products originating in Tunisia or Morocco to retrospective Community surveillance has expired ; Whereas the situation which led to the introduction of the said surveillance system still exists ; whereas that system should therefore be renewed ; Whereas it is not necessary to extend surveillance to products being re-imported into the Community after outward processing provided they are accompanied by a form of prior authorization issued pursuant to Council Regulation (EEC) No 636/82 of 16 March 1982 establishing outward processing arrangements applicable to certain textile and clothing products re-imported into the Community after working or processing in certain third countries 0 ; Whereas this surveillance system shall be without prejudice to the transitional measures adopted by virtue of the Act of Accession of Spain and Portugal with regard to certain third countries, HAS ADOPTED THIS REGULATION : Article 1 The importation into the Community of the products listed in the Annex hereto originating in Morocco or in Tunisia shall be subject to retrospective Community surveillance. Article 2 Member States must notify the Commission of monthly import figures, expressed in units and broken down by category, combined nomenclature (CN) code and country of origin, within the first 10 days of the second month following that to which the figures relate. Article 3 The combined nomenclature (CN) code of the products referred to in Article 1 shall be added to Annex II to Regulation (EEC) No 288/82, the symbol ' + ' being entered in the EUR column. Article 4 Surveillance shall not be extended to such products where they are re-imported into the Community after outward processing, provided they are accompanied by a prior authorization issued pursuant to Council Regulation (EEC) No 636/82. Article 5 The provisions of this Regulation shall be without prejudice to the transitional measures adopted by virtue of the Act of Accession of Portugal and Spain with regard to certain third countries . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. ^ Done at Brussels, 2 October 1989. For the Commission Karel VAN MIERT Member of the Commission (') Oj No L 35, 9 . 2. 1982, p. 1 . O OJ No L 230, 8 . 8 . 1989, p. 6. (3) OJ No L 258, 4. 9. 1982, p. 8 . (&lt;) OJ No L 145, 5. 6. 1987, p. 45. ¥) OJ No L 76, 20. 3 . 1982, p. 1 . No L 286/6 Official Journal of the European Communities 4. 10. 89 ANNEX Category CN code Description Units Third countries 0 ) (2) (3) (4) (5) 2 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 1219 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 : 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, tuile and other net fabrics tonnes Tunisia 5208 23 00 5208 29 00 5208 31 00 5208 32 1 1 5208 32 13 5208 32 1 5 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 4. 10. 89 Official Journal of the European Communities No L 286/7 0 ) 2) 3 4 (5) 2 (cont 'd) 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 521 1 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 521 1 39 00 521 1 41 00 521 1 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 521 1 52 00 521 1 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 1510 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 2410 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 No L 286/8 Official Journal of the European Communities 4. 10. 89 (1 ) (2) (3) W (5) 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Men's or boys' woven breeches, shorts other than swimwear and trousers (inclu ­ ding slacks) ; women's or girls' woven trousers and slacks, of wool, cotton or man-made fibres 1 000 pieces Tunisia Morocco 7 6106 10 0Q 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres 1 000 pieces Morocco 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man ­ made fibres 1 000 pieces Morocco 26 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Women's or girls' dresses, of wool, cotton or man-made fibres 1 000 pieces Morocco